DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on 4/30/2020. It is noted, however, that applicant has not filed a certified copy of the CA 3079870 application as required by 37 CFR 1.55.
Claim Objections
Claims 1, 4, 18 and 20-21 are objected to because of the following informalities:  Re. Cls. 1 and 18, the limitation “both ends of the curved bad” should read “opposing ends of the curved band” since it has not been previously established that the band only includes two ends.  Re. Cl. 4, the term “centre” should be spelled “center.”  Re. Cl. 20, the term “the other end” should read “another end” since it has not been previously established that the cylindrical body has ends. Re. Cl. 21, the term “the length or arc” should read “a length or arc” since the length or arc has not been previously discussed in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the two end segments" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Re. Cl. 20, the claim depends from claim 1 in the preamble but then does not effectively link the structure in claim 1 to the method as claimed.  In other words, Applicant does not link the first and second devices in claim 20 with the device of claim 1 and therefore it appears as though the Applicant is claiming separate devices in claim 20 from what is established in claim 1.  Then, the limitation “grasping the handles of the first and second devices,”  are indefinite since it has not been effectively established that the first and second devices include the handles.  It is suggested that the Applicant positively establish that the first and second devices include the handles, by linking the first and second devices in claim 20 to the device in claim 1 for example, to overcome this issue. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the locking mechanism in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Applicant defines the locking mechanism as a threaded stem inserted through a cutout and a wingnut
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9-11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Homer US 2434655 (hereinafter Homer).
Re. Cl. 1, Homer discloses: A device (Fig. 3) for assisting in movement of a cylindrical body (see Fig. 1, cylindrical body 10), the device comprising: a curved band (11, Fig. 3) dimensioned to encircle a portion of the cylindrical body (see Fig. 1); two handles (23 and 34, Fig. 1) connected to the curved band (see Fig. 1); and attachment points (13 and 12 Fig. 2) provided at both ends of the curved band for connecting to a strap (see Fig. 2, the ends 13 and 14 are capable of having a strap attached thereto).
Re. Cl. 7, Homer discloses: the two handles are dimensioned to extend beyond an end of the cylindrical body (see Fig. 1).
Re. Cl. 9, Homer discloses: the two handles are removable from the curved band (see Fig. 1-3, via removing 21, 26 and 22, 25).
Re. Cl. 10, Homer discloses: the curved band further comprises at least two couplers (26 and 25, Fig. 1) attached thereto for connecting of a corresponding handle (see 23 and 24, Fig. 1).
Re. Cl. 11, Homer discloses: the handles are frictionally engaged with the couplers (see Fig. 1, the couplers 26 and 25 would create friction between the handles and themselves by tightening down onto the pintles 21 and 22).
Re. Cl. 13, Homer discloses: the curved band is semi-circular (see Fig. 1-3).
Re. Cl. 14, Homer discloses: the curved band is made of a semi-rigid material (see 11, Fig. 1-3; Col. 1, Lines 40-43; the metal material is semi-rigid).
Claims 1, 8, 12, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haidet US 4834438 (hereinafter Haidet).
Re. Cl. 1, Haidet discloses: A device (10, Fig. 1) for assisting in movement of a cylindrical body (20, Fig. 1), the device comprising: a curved band (30, Fig. 1) dimensioned to encircle a portion of the cylindrical body (see Fig. 1); two handles (14 and 16, Fig. 1) connected to the curved band (see Fig. 1); and attachment points (46 and 48, Fig. 1) provided at both ends of the curved band (see Fig. 1) for connecting to a strap (18, Fig. 1).
Re. Cl. 8, Haidet discloses: the two handles are permanently connected to the curved band (see Fig. 1; Col. 4, Lines 62-64, by being molded with the frame).
Re. Cl. 12, Haidet discloses: the attachment points are selected from eyelets (see 46 and 48, Fig. 1; the openings are rounded openings or eyelets) for receiving hooks associated with the strap (see Fig. 1, the openings 46/48 are capable of receiving hooks), ratchets for receiving the ends of the strap, and hooks for receiving rings associated with the strap.
Re. Cl. 18, Haidet discloses: A kit (10, Fig. 1) for assisting in movement of a cylindrical body (20, see Figs. 1-5), the kit comprising: at least one curved band (30, Fig. 1) dimensioned to encircle a portion of the cylindrical body (see Fig. 1), the curved band having attachment points (46 and 48, Fig. 1) provided at both ends for connecting to a strap (see Fig. 1, 18); and at least two handles (14 and 16, Fig. 1) for connecting to the curved band (see Fig. 1).
Re. Cl. 19, Haidet discloses: at least one strap for connecting to the attachment points of the curved band (see 18, Fig. 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Homer in view of Wheeler US 5054740 (hereinafter Wheeler).

    PNG
    media_image1.png
    389
    765
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    527
    829
    media_image2.png
    Greyscale

Re. Cls. 2-4 and 6, Homer discloses each of the two handles comprise at least a curved band engagement section (see annotated figure 1), an intermediate section and a grip section (see annotated figure 1), and wherein the curved band engagement section is substantially parallel to the grip section (see Fig. 1) and the intermediate section is angled relative to the curved band engagement section and the grip section (see Fig. 1, the intermediate section is at an oblique angle between the grip and engagement section); the curved band engagement section is dimensioned to extend beyond an end of the cylindrical body (see Fig. 1, depending on where the collar 11 is placed, the engagement section is dimensioned to extend beyond an end of the body when the band is placed at the very end of the body); the intermediate section projects towards the centre of the cylindrical body (see annotated figure 1; moving from the grip section towards the engagement section, the intermediate section is obliquely angled to the center of 10); and each of the two handles projects away from and is angled relative to the curved band (see annotated figure 1, due to the intermediate section).  Re. Cls. 2 and 6, Homer does not disclose the intermediate section is angled substantially perpendicular to the curved band engagement section or the angle of each of the two handles projects away from the curved band is substantially perpendicular.  Wheeler discloses an alternate handle arrangement (33, Fig. 1) for a cylindrical body (17, Fig. 1) which includes an engagement section, an intermediate section and a grip section (see annotated figure 1).  Re. Cls. 2 and 6, Wheeler discloses the intermediate section is angled substantially perpendicular to the curved band engagement section (see annotated figure 1) and the angle of each of the two handles projects away from the curved band is substantially perpendicular (see annotated figure 1, by having the substantially perpendicular intermediate section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Homer device to have its intermediate section substantially perpendicular to the engagement section as disclosed by Wheeler to provide further spacing between the handle and the cylindrical body.  Such a modification would enable for easier gripping of the handles by the user. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Homer in view of Wheeler as applied to claims 2-4 and 6 above, and further in view of Tecca US 4754996 (hereinafter Tecca).
Re. Cl. 5, Wheeler does not disclose the grip section is covered with a material to facilitate gripping of the handle by a user.  Tecca discloses a tank holder (Fig. 1) which includes a grip section (22, Fig. 1) that is covered with a material to facilitate gripping of the handle by a user (26, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Homer in view of Wheeler device to include the grip pad of Tecca to provide a softer feel for the user which would create less stress on the hands of the user and provide a more comforting feel while using the device. 
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Homer in view of Moore US 4984722 (hereinafter Moore).
Re. Cls. 15-17, Homer does not disclose the curved band is segmented to allow for the length or arc of the curved band to be adjusted (Cl. 15), the curved band comprises three segments and the two end segments move independently with respect to the center segment (Cl. 16) or a locking mechanism provided on the curved band to prevent movement of the segments with respect to one another (Cl. 17). Moore discloses an adjustable clamp (30-33, Fig. 1) which clamps onto a cylindrical object (e.g. a cup or bottle) that is comprised of a curved band (created by 30 and 31s-33s Fig. 1 and 3).  Re. Cl. 15-17, Moore discloses the curved band is segmented to allow for the length or arc of the curved band to be adjusted (see Fig. 1 and 3, by being made of parts 30, the right 31-33 and the left 31-33); the curved band comprises three segments (30, the right 31-33 and the left 31-33) and the two end segments move independently with respect to the center segment (see Fig. 3, by adjusting how 35 and 36 interact); and a locking mechanism provided on the curved band to prevent movement of the segments with respect to one another (see 35 and 36, Fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band of Homer to be three parts adjustably secured to one another as disclosed by Moore since Moore states that such a modification forms an adjustable space for insertion of an object within which would support a wide range of object sizes (Abstract, Lines 1-10).
  Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Homer in view of Grenier US 2065803 (hereinafter Grenier).
Re. Cl. 20, Homer discloses: A method of moving a cylindrical body using the device of claim 1 (see rejection of claim 1 above in reference to Homer), the method comprising the steps of: abutting a first device against one end of the cylindrical body (see left 11 against 10, Fig. 1); attaching a first tightener (16-20, Fig. 1) to the first device so that the first device and first strap encircle the cylindrical body (see Fig. 1); 15tightening the first strap around the cylindrical body (see Fig 1; by employing 16-20 as discussed in Col. 1, Lines 45-51); abutting a second device against the other end of the cylindrical body (see right 11 against 10, Fig. 1); attaching a second tightener to the second device so that the second device and second strap encircle the cylindrical body (see 16-20, Fig. 1 on the right 11); tightening the second strap around the cylindrical body (see Fig. 1; by employing 16-20 as discussed in Col. 1, Lines 45-51) grasping the handles of the first and second devices (see Fig. 1, handles 23-24 and 23-33; Col. 1, Lines 1-4 and Lines 17-19); and lifting the cylindrical body to move the cylindrical body (Col. 1, Lines 1-4 and 17-19).
Re. Cl. 21, Homer discloses: the step of adjusting the length or arc of the curved band of the first and/or second device to encircle a portion of the cylindrical body prior to abutting the first and/or second device against the cylindrical body (Col. 1, Lines 45-51, the Examiner recognizes that the curved band 11 must be adjusted to an appropriate arc so that it may fit around and abut onto the cylindrical body before it abuts against it or else the band would not assemble to the body 10).
Re. Cl. 20, Homer does not disclose the first and second tighteners are straps.  Grenier discloses an adjustable curved band (3, Fig. 1) which secures to a container (2, Fig. 1).  Re. Cl. 20, Grenier discloses attachment points (5’s Fig. 4) at opposing ends of the band which receives a tightener (6, Fig. 4) in the form of a strap (see 6, Fig. 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the screw tightener of Homer with the strap of Grenier to reduce the risk of the curved band from being tightened down too forcefully onto the cylindrical body.  Such a modification would reduce the risk of damaging or denting the cylindrical body during assembly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Catlett US 6840556, Ottman US 1460268, Garello US 4116374, Geier US 2022/0097915, and Thomas US 4458933 disclose other known handle connections to cylindrical bodies which are presented to the Applicant for their consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632